 

Case 2:18-rnj-00520-.]PD Document 1 Filed 11/07/18 Page 1 of 11
AO 106 (Rev 94/10) Applicatio`n for aSearch Warrant

 

UNITED STATES DISTRICT CoURT

for the
` Western District of Washington

1“`1 § 0 7 zwi%

 

In the Matter of the Search of

(Brie/ly describe the properly to be searched
or identify the person by name and address)

C"“‘S`°'N°' m3 i?'SJO

USB flash drive device, currently' in the possession of the
Seatt|e FB|

\/V\_/\/\/ V

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idemi]j» the person or describe the
property to be searched and give its location).

See Attachment A, which is incorporated herein by reference.

located in the WeStern District of Washington , there is now concealed (idemijj/ the
person or describe the properly to be seized)f

See Attachment B, which is incorporated herein by reference

The basis for the search under F ed R. Crim. P. 41(0) 1s (check one or more):
d evidence of a crime;

d contraband, fruits of crime, or other items illegally possessed;

E(property designed for use, intended for use, or used in committing a crime;
EI a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:
Code Section s Ojj”ense Description

18 U.S.C. 115(a)(1)(B) Threat to Federa| Emp|oyee
and (b)(4) ,

The application is based on these facts:

Aft”ldavit of FB| Specia| Agent Shawna McCann

d Continued on the attached sheet.
ij Delayed notice of days (give exact ending date if more than 30 days: ) 1s requested

under 18 U. S. C. § 3103a, the basis ofwhich is set forth on WW

Applicant’ s signatuy

Shawna McCann, FB|Sp iaiAgent

Printed name and title

Swom to before me and signed in my presence

z nw am /nazérv L

Judge ’s signature

City and state: Seatt|e, WA ' James P. Donohue, Magistrate Judge

Printed name and title

USAO# 2018R01183

\O 00 \l O\ Ul -|> L)J [\.) r-*`*

[\.) [\)‘[\) [\) [\.)l\) l\)[\) [\.) )-‘)-‘ >-‘)-1»_‘ )-\)-1 >--¢)-‘»-1
OO\IO'\U‘I -PL)J l\.)*-‘O \OOO\] O'\Ul'-BW l\.)>_‘C

 

 

 

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 2 of 11

'»AFFIDAVIT OF SHAWNA MCCANN

STATE OF WASHINGTON )
) ss
COUNTY OF KING )

l, Shawna McCann, having been duly sworn, state as follows:
AFFIANT BACKGROUND

l. l am a Special Agent (“SA”) with the Federal Bureau of lnvestigation
(“FBI”), and have been so employed since September 2017. l am currently assigned to
the violent crime/organized crime squad in the Seattle, Washington office As an FBI
Special Agent, l have investigated a variety of violent crimes including cases involving
threats of violence.

2. I make this affidavit in support of an application for a search warrant to
search a flash drive belonging to Antonio Smith, as further described in Attachment A,
which is incorporated herein by reference l seek authorization to seize the items that are
described in Attachment B, which is incorporated herein by reference

3. The facts set forth in this Affidavit are based on my own personal
knowledge; information obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of cooperating
witnesses; review of documents and records related to this investigation; communications
with others who have personal knowledge of the events and circumstances described
herein; and information gained through my training and experience

4. Because this Affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth
each and every fact that I, or others, have learned during the course of this investigation

5. As set forth below, Smith was arrested for threatening his Probation
Officer, in violation of Title 18, United States Code, Section 18 U.S.C. § llS(a)(l)(B)
and (b)(4). Specifically, Smith told his case manager at the Federal Detention Center at
SeaTac (“FDC-SeaTac”) that he would kill his Probation Officer. The crime with which

AFFIDAVIT OF SHAWNA MCCANN - l UNITED STATES ATTORNEY

USAO# 2018R()()1 183 700 STEWART STREET, SUiTE 5220
SEATTLE, WASHlNGToN 98101

(206) 553-7970

\OOO\]O'\Ul-I>L)Jl\))-‘

[\)Nl\)l\)l\)l\)[\)l\)l\)>-*r-‘»-l)~+-¢)_‘)-¢)~»-¢>-l
OO\]O\LJl-LW[\)>-‘C\OOONO\LA-IAL)JNF_‘O

 

 

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 3 of 11

Smith is charged requires proof of a “true threat,” that is a subjective intent to threaten.
In the leadup to Smith’s statements, he had been searching the intemet about guns and
explosives, in violation of the terms of his supervision and halfway house rules. These
searches are evidence of Smith’s subjective intent, making it more likely that he intended
to threaten his Probation Officer, rather than making the statement, for eXample, as a
joke.

SUMMARY OF INVESTIGATION
A. The Felon in Possession of Ammunition Case

6. On December 22, 2017, employees of Wade’s Eastside Guns, a retail gun
store and Federal Firearms Licensee (FFL) in Bellevue, Washington, contacted ATF
about a suspicious interaction with a customer that took place on December 21, 2017. An
employee at the store reported that a man had asked to purchase a part for a Glock pistol
commonly called a “Glock switch” or “auto sear.” The man said that it was a part that
would replace the back plate on the Glock and allow for automatic fire. The employee
told the man that what he was asking for was illegal and would result in a prison
sentence ,

7. After asking about the Glock switch, the man asked about purchasing an
adapter to mount a silencer to a CZ Evo Scorpion, which likely refers to a 9Xl9mm pistol
or carbine manufactured by Ceska Zbroj ovka. The man told the store employees that he
had an “Otoscope” silencer and needed to mount it to the barrel of the firearm. At the
time, the employees did not understand what the suspect meant by “otoscope” and
attempted to find the adapter the suspect wanted but were unable to do so. (An otoscope
is a tool used by physicians to examine a patient’s eyes, ears, nose etc. They are typically
made out of a metal cylindrical handle with threaded ends to attach the viewing portion
of the tool. They also typically come with funnel shaped attachments.)

8. When the clerks could not find the part the man Wanted, he purchased one
box of Fiocchi 9Xl 9mm ammunition During the purchase, the man asked the clerks if
they had ever “boiled ammunition in neoprene oil.” They were confused by this

AFFIDAVIT OF SHAWNA MCCANN - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 201 SROOI l 83 SEATTLE, WAsHiNGi'oN 98101

(206) 553-7970

\OOO\]O`\Ul-I>L)Jl\)>-‘

[\J I\.) l\) I\~) [\) [\J l\)_l\.) I\) >-‘ >-* >--* >-* \-* )-'\ )-* )-1 )-1 >_~
OO\]O\Ul-bwl\)'-‘C\OOO\]O\UI-J>UJ[\)*-*O

 

 

 

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 4 of 11

comment and were not aware of any such practice The man then left the store An
employee handled the sale and indicated that the suspect paid with a credit card.

9. At approximately 2:30 p.m. the same man returned to the store wearing a
different outfit. He approached an employee, opened a black case, and showed the
employee an otoscope with a silver colored cylindrical handle Also in the case was a
roll of cash. The man told the employee that this was the device he wanted to mount to
his firearm The employee asked the man if he had a tax stamp for the device (as would
be required under federal law if it was modified into a silencer.) The man said he did not.
At that point, the employee told the suspect that what he was asking for was illegal and
ordered him to leave the store. The man left, but as he was leaving yelled at the
employee something to the effect of, “do you even know how to operate machinery.” t

10. The man who was in the store purchased the ammunition using a Visa debit
card in the name of “Antonio P. Smith.” The signature on the receipt read, “Antonio l
Smith.” The man in the store matched the Department of Licensing photograph for
Antonio Smith. Smith has a 2003 juvenile felony conviction for burglary in the second
degree, and therefore could not lawfully possess any ammunition

ll. On December 27, 2017, ATF agents executed a search warrant at Smith’s
residence and a search warrant on his person No firearms or ammunition were recovered
from Smith’s person As for his residence, agents located a full box of 100 .22 caliber
rounds of ammunition and a full box of 50 Fiocchi 9xl9mm rounds of ammunition The
Fiocchi box matched the box that was purchased from Wade’s Eastside Guns on
December 21, 2017.

12. Agents also located in Smith’s room numerous photos of firearms that
appeared to have been cut out of magazines as well as notebooks containing handwritten
information about silencers and firearms accessories Additionally, agents located a
DVD titled “Glock Disassembly and Reassembly.”

13. On January 5 , 2018, Smith was arrested He ultimately pleaded guilty to
being a felon iri possession of ammunition On May ll, 2018, the Court sentenced Smith

AFFIDAVIT OF SHAWNA MCCANN - 3 UNITED STATES ATTORNEY

USAO# 2018R001 183 700 STEWART STREET, SUITE 5220
SEATTLE, WAerNGToN 98101

(206) 553-7970

\OOO\]O'\Ul-BL)J[\)>~

l\.)[\.)[\.)[\)[\_)[\)[\)[\)[\)>-¢>-‘>_-‘>-l»-l>-l>-‘)-r-d>-a
OO\]O\Ul-bbJNv-‘O\DOO\]O\Ui-ldwl\)*-‘C

 

 

 

Case 2:18-mj-005204.]PD Document 1 Filed 11/07/18 Page 5 of 11

to time served and three years of supervised release The terms of supervision include
mental health treatment requirements, a reasonable search condition, and placement at a
halfway house

14. On May 21, 2018, Smith was released from custody to a Bellevue halfway
house On May 27, 2018, halfway house staff caught Smith looking up information on
guns on his computer multiple times. On May 28, 2018, he was observed looking up
vehicle armor. On that same day, he was observed creating posters of plastic explosives
and other weapons on the computer He had to be asked multiple times to shut off the
computer, and had saved the material to his USB device On the following day, he was
observed looking up radio and phone jammers. On June 1, he was seen looking up lock-
picking kits and laser cutters. Smith’s Probation officer has advised me that Smith
generally saved his research on the halfway house computers on a USB flash drive
device

15. On July 10, 2018, Smith was terminated from the halfway house He Was
taken into custody, and on September 6, 2018, sentenced to time served and 24 months of
supervised release for failing to satisfactorily reside in the residential reentry center.
B. Smith’s Threat to Murder His Probation Officer

16. Smith’s release from custody was delayed until arrangements could be
made at a residential reentry center. On September 12, 2018, Smith met with his FDC-
SeaTac Case Manager Victoria Carnahan to review his release plan According to
Carnahan, she reviewed with Smith that he was going to report to a particular Probation
Officer, D.S., for his three-year term of supervised release Smith initially refused to sign
paperwork regarding his release plan, and said:

Smith: “I am going to have this guy [i.e., D.S.] on me for three years?”

Carnahan: “Yes. He will control your supervision and you Will have to
report to him when he requires it.”

Smith: “I'll kill him.”

AFFIDAVIT OF SHAWNA MCCANN - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUiTE 5220
USAO# 201 SR()O] 183 SEATTLE, WAsHlNGToN 98101

(206) 553-7970

\OOO\]O\U\LUJNi-~

l\)[\)[\)k\)[\.)[\)[\)[\){\)r-*r-~)-lr-l>-¢)-¢>-‘r-‘»-l»-\
OONO'\UI-LWN*_‘O\OOO\]O\§IIAL)JN*-‘O

 

 

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 6 of 11

Smith then signed the paperwork, and while pointing to a reference to the three-year
term, said:

Smith: “How do I cut this guy off`?”
Carnahan: “Cut who off`?”

Smith threw the pen down and walked away. Smith later claimed to officers that his
threatening statements were misunderstood1
C. Smith’s Return to a Halfway House.

17. After the incident described above, Smith was placed at a Seattle halfway
house on or about September 17, 2018. According to the staff at the facility, Smith
continued to look up items relating to firearms, silencers, knives, and other Weapons
systems. A staff member said Smith saved materials related to these searches on a USB
flash drive, which the staff member described as being black in color.

18. Smith Was arrested by complaint on September 29, 2018 for the threat to
his Probation Officer.

D. The Flash Drive To Be Searched

19. On November 5, 2018, l contacted Smith’s aunt, Laura Dodd, and was
advised that Dodd was storing Smith’s personal belongings while Smith was at FDC-
SeaTac. Dodd dropped Smith’s belongings off at the Seattle halfway house around
September 17, 2018 when Smith was released from FDC-SeaTac to the Seattle halfway
house Dodd stated she had not yet collected Smith’s personal belongings from the
Seattle halfway house since Smith’s arrest on September 29, 2018.2 Dodd did not recall

 

1 After the statement, Carnahan said to U.S. Probation: “I do not know if his threat holds anything to it or if he just
does not care but we felt it was best to notify you.” A probation officer responded, “This could be just part of what
Antonio does, as you Well know, but of course We want to ensure we take precautions.”
2 On November 5, 2018, the Seattle halfway house staff advised me that they still have Smith’s personal belongings
from Smith’s time at the halfway house prior to his arrest on September 29, 2018. On November 6, 2018, the
Seattle halfway house staff advised me that they Were unable to find Smith’s USB drive among Smith’s personal
property stored at the facility.

AFFIDAVIT OF SHAWNA MCCANN - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUiTE 5220
USAO# 201 SROOl 183 , SEATTLE, WAsriiNGi'oN 98101

(206) 553-7970

\OO<J\]O\LJI-l>§)~>[\.))-l

N[\)[\)[\)l\)N[\)[\)[\))-\r-‘)-\r-l)--l>-ii-¢>-‘)-\)-i

 

 

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 7 of 11

seeing a USB flash drive among Smith’s personal belongings Dodd said she would
check with her husband, Bill Dodd.

20. Later on November 5, 2018, Bill Dodd contacted me and advised that he
and Laura Dodd recently had received a box in the mail from FDC-SeaTac containing the
personal belongings that Smith had on his person when Smith was arrested at the Seattle
halfway house and booked into FDC-SeaTac on September 29, 2018, including Smith’s
wallet and clothing. Bill Dodd informed me this box contained Smith’s USB flash drive,
which was black and red in color. Bill Dodd said he believed the USB flash drive was
Smith’s.3

21. Probation Officer Spencer confirmed that Smith’s USB flash drive, used by
Smith to save his research on firearms and other weapons systems, was black in color
with a red ejector button for the USB port.

22. On November 6, 2018, l visited Bill and Laura Dodd’s house in Fall City,
WA and took possession of Smith’s USB flash drive from Bill Dodd, which Mr. Dodd
voluntarily provided to me l took possession of the drive, but did not search or access it,
to preserve its availability for this search warrant.

E. Smith’s Prior History of Mental Illness and Threats

23. In March 2017, one of Smith’s roommates called the police to say that
Smith had said he was going to the store to buy a sharp knife to cut himself The police
confronted Smith, and took him to a mental health facility after he expressed concern that
the wavelengths from the police radios were causing him harm.

24. In December 2016, the Bellevue Police Department involuntarily

transported Smith to a mental healthcare facility. One of Smith’s roommates had grown

 

3 The FDC-SeaTac personal property inventory card contains Smith’s signature authorizing and directing FDC-
SeaTac personnel to mail his personal belongings that were collected during booking and intake on September 29,
2018 following Smith’s arrest at the Seattle halfway house to his aunt, Laura Dodd, The FDC-Sea_Tac personal
property inventory card does not list any USB flash drive, but does not detail the items that were located in his
wallet. Thus, it is possible that the USB flash drive was located there

AFFIDAVIT OF SHAWNA MCCANN - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R00] 183 SEATTLE, WAsHlNGToN 98101

(206) 553-7970

\OOO\]O\U\-I>UJ[\)H

N[\JN!\)[\)[\)N[\)[\)»-*h-*r-r-l»-\)~>-»-¢»_a»_~
OO\!O\U\J>UJN*-‘O\QOO\]O\U\-DL)JN'_‘O

 

 

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 8 of 11

concerned after Smith had spoken about visiting a corpse, as well as talking about skulls
and the “body of a goat.” Smith also spoke repeatedly about “government databases.”

25. In January 2015, a person called to say that Smith’s mental health had been
deteriorating, that he had not been taking his medication, and that he had a fascination
with firearms, which had been growing worse Smith reportedly had made comments
about looking to get a gun to shoot someone

26. In July 2014, according to police reports, Smith went into a Radio Shack
store and began talking about guns and bombs. Smith refused to leave when the
management asked him to and used his hands to simulate a pistol. When contacted by
police, they noticed he was carrying an empty binder with pictures of guns on it.

27. In 2009, Smith Was arrested for domestic violence Officers searched
Smith’s belongings and located a bb pistol with some type of silencer or simulated
silencer attached to it. Smith also behaved erratically during his contact With officers.

28. Smith has been hospitalized for mental illness numerous times, including as
recently as 2014.

29. Finally, a family member of Smith reported that Smith has had a long term

obsession with firearms and has always wanted to own one.

AFFIDAVIT OF SHAWNA MCCANN - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2018R001 183 SEATTLE, WAsHiNGToN 98101

(206) 553-7970

\OOO\]O\Ul-BK)J[\.))-a

l\-)l\)[\)l\)l\)!\)[\)[\)l\)>-‘>-*r-‘»-li-\r-¢)-‘>-ar-‘»-
OO\]O'\UIJ>L)J[\J>-‘O©OO\]O\UI-I>L)JN>-‘O

 

 

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 9 of 11

CONCLUSION
30. Based on the forgoing, l submit that there is probable cause to believe that
the USB flash drive described in Attachment A contains evidence of the crime of
threating a federal officer, and 1 seek authorization to seize the items described in

Attachment B.

 

sHAwi\?Y\ MCCANN, Afrlalit
Special Agent, FBI

SUBSCRIBED AND SWORN before me this 77"" day of November, 2018.

awer

S P. DONOHUE
ited States Magistrate Judge

' AFFIDAVIT OF SHAWNA MCCANN - 8 UNITED STATES ATTORNEY

SEATTLE, WAsHiNGToN 98101

USAO# 201 8R001 183 700 STEWART STREET, SUITE 5220
` (206) 553-7970

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 10 of 11

ATTACHMENT A
Item To Be Searched
The item to be searched is a USB flash drive device, currently in the possession of
the Seattle FBI, and retrieved from the residence of Laura and Bill Dodd in Fall City,
Washington.

Attachment A (USAO# 2018R001183)
ltem To Be Searched
Page 1

Case 2:18-mj-00520-.]PD Document 1 Filed 11/07/18 Page 11 of 11

Attachment B
List of Items to be Searched for and Seized
This warrant authorizes the government to search for the following items:

Evidence and/or fruits of the commission of the following crime: Threatening a
Federal Employee, in violation of 18 U.S.C. § 115(a)(1)(B) and (b)(4), i.e.,

a. All photographs of firearms, weapons, weapons systems, and
explosives /

b. All articles or other materials describing firearms, weapons,
weapons systems, and explosives

c. All materials referencing Probation Officer Darryl Spencer

Attachment B (USAO# 2018R01183)
List of Items to be Seized
Page l

